Citation Nr: 9922454	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of loan guaranty indebtedness.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel












INTRODUCTION

The veteran had active service from July 1985 to April 1988, 
and from January 31, 1991, to February 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
January 1996, which denied waiver of loan guaranty 
indebtedness in the calculated amount of $9,503.32.  The case 
was remanded to the RO in July 1997.  Although neither the 
veteran nor the RO adequately complied with the remand, it is 
our opinion that to further delay this case would not be in 
the veteran's best interest, and, moreover, that the evidence 
provided by the RO in the course of remand development is 
sufficient to enable a decision in this case. 


FINDINGS OF FACT

1.  The appellant obtained a loan for the purchase of a 
mobile home in the amount of $19,383.07, in June 1988, which 
was guaranteed, in part, by VA.  

2.  A notice of default, received in September 1988, and 
intent to foreclose, received by VA in October 1988, noted 
that the first uncured default occurred on August 1, 1988, 
and that the veteran had abandoned the property and desired 
that it be repossessed.  

3.  A foreclosure sale was held in June 1990, and the 
property was sold for an amount less than the outstanding 
principal, interest, and foreclosure costs; pursuant to the 
loan guaranty, the amount of the deficiency up to 50 percent 
of the remaining contractual obligation, $9,503.32, was 
charged as a debt to the veteran. 

4.  The evidence does not show that the veteran was notified 
of the debt; after becoming aware, through a credit report, 
of its existence, he requested a waiver in September 1995.

5.  In January 1996, the Committee on Waivers and Compromises 
denied waiver of recovery of the loan guaranty indebtedness.

6.  The appellant was at fault in the creation of the debt.

7.  Waiver of recovery of $2,503.32, of the outstanding loan 
guaranty indebtedness, plus interest which accrued on the 
total debt of $9,503.32, from June 19, 1990, to the date of 
this decision, would represent a fair balancing of faults, 
minimize unjust enrichment, and avoid financial hardship.  

8.  To require repayment of more than $7,000, of the 
outstanding debt would cause undue hardship and defeat the 
purpose of the benefits.  


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Waiver of recovery of $2,503.32, of the outstanding loan 
guaranty indebtedness, plus interest which accrued on the 
total debt from its inception to the date of this decision, 
would be consistent with the principle of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965(a) (1998).

3.  Recovery of the remaining $7,000, of the outstanding loan 
guaranty indebtedness, plus accrued interest on the 
unrecovered portion beginning the date of this decision, 
would not be contrary to the principle of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

The veteran entered into a contract for the purchase of a 
mobile home in the State of Georgia, in June 1986, using a 
home mortgage loan which was guaranteed, in part, by the VA.  
The amount of the loan was $19,383.07.  The veteran was 
released from active duty in April 1988.  According to a 
notice of default dated in September 1988, the first uncured 
default had occurred on August 1, 1988.  The veteran had 
provided the wrong telephone number, there had been no answer 
at the business number, and there was no listing with 
information.  At this time, the lender stated that 
forbearance was warranted.  In October 1988, the lender 
submitted a notice of intent to foreclose.  It was noted that 
there had not been a good phone number, and that the veteran 
had contacted the lender stating that he was abandoning the 
motor home and "to pick it up."  According to an 
authorization to repossess the property dated in October 
1988, the veteran had been unable to make the payments 
because he was unemployed.  In March 1989, the mobile home 
was repossessed.  In November 1989, the veteran was sent 
notification of the repossession and of the intent to 
foreclose; this notification was sent to the address from 
which the mobile home had been repossessed.  Also in November 
1989, the mobile home was appraised at $8,339 "as is."  

In June 1990, the mobile home was sold, apparently for 
$2,500.  The lender calculated that the amount remaining due 
was $18,483.92.  In July 1990, the indemnity due the lender 
from the VA was calculated by subtracting the credits to 
principle of $1,109.32, from the original amount of the loan, 
$19,383, for an adjusted principle of $18,273,68.  To this 
was added the interest due for the period from July 31, 1988, 
through June 19, 1990, the date of sale, in the amount of 
$732.95.  Of the total, $19,006.62, VA had guaranteed 50 
percent; thus, the amount of the debt was calculated to be 
$9,503.32.  The VA paid the deficiency to the lender, 
pursuant to its home loan guaranty obligation, and the 
resulting loss to the VA in the amount of $9,503.32, was 
charged as a debt to the veteran.   

In September 1995, the veteran requested a waiver of the 
debt.  He stated that he had never received any notification 
of this debt, until he had examined his credit report in 
1994, after being rejected for a loan, and the debt to the VA 
was listed on this report.  According to a notice of referral 
to the Committee dated in September 1995, the "first 
letter" had been sent in January 1991, but there was "no 
certified date."  The Committee considered the veteran's 
request as timely, apparently unable to prove that he had 
been notified of the debt.  However, the veteran feels that, 
particularly since he was not notified of the debt, he should 
not be charged with the interest that has accrued on his 
account.

The Committee determined that there was no fraud, 
misrepresentation, or bad faith in this case when it denied 
the appellant's request for a waiver of recovery of loan 
guaranty indebtedness.  The Board agrees.  As a result, 
entitlement to a waiver of recovery of the loan guaranty 
indebtedness in this case is dependent on whether the 
recovery of the debt from the appellant would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.964, 1.965 (1998).  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights. The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government. In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
whether there would be undue financial hardship to recover 
the overpayment, whether there was any unjust enrichment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  
38 C.F.R. § 1.965.

In evaluating the degrees of fault, there is no evidence of 
VA fault in the creation of the original amount of the debt.  
The veteran, on the other hand, failed to make his monthly 
mortgage payments; failed to keep the lender apprised of his 
whereabouts; and failed to make any attempts to work out a 
solution, except to have the property repossessed.  The 
appellant's arguments concerning his unemployment would 
appear to allay his fault in the failure to make monthly 
payments.  The incorrect business and home phone numbers 
could also be explained by his moving from the subject 
property and losing his job.  However, his failure to 
promptly notify the lender or the VA of his altered 
circumstances, or to attempt to solve the problem, e.g., by 
selling the property himself, cannot be excused by his 
financial difficulties.  He states that he attempted to have 
his payments reduced, but the lender informed him that if he 
was unable to make the payments, the lender could pick up the 
mobile home.  The evidence from the lender indicates that the 
veteran made one phone call, at which time he told the lender 
to pick up the property.  The veteran states that had he 
known what he knows now, he would have done things 
differently.  We can well believe this.  When repossessing 
the mobile home was presented as an option, either by the 
veteran or the lender, the veteran, 21 years of age at the 
time, no doubt felt this was the answer to his problems; the 
home would be repossessed, sold to someone else, and the 
resulting shortfall, if any, charged to him.  Since he had 
made payments for 24 months, totaling $5,583.12, it is easy 
to imagine that he did not anticipate that this shortfall 
would be substantial; certainly not $9,503.32.  However, the 
veteran was an adult at the time, and is responsible for his 
contractual obligations, no matter how disadvantageous to him 
these obligations may be.  Thus, his fault, while mitigated 
by the circumstances, outweighs the VA's fault in the 
creation of the debt.  

As to that part of the debt consisting of the interest which 
has accrued on the principle amount of $9,503.32, since the 
debt was charged to the veteran, evidence in the file 
indicates that this amount, charged at the rate of 5 percent 
per year, as of April 1996, was $1,940.17.  Thus, the total 
amount due from the veteran at that time was $11,443.39, 
although $1,200, had already been collected from him.  Since 
then, interest has continued to accrue.  In determining the 
relative degrees of fault in the accumulation of interest, on 
the one hand, although VA sent a notice to the veteran in 
January 1991, it is not known to what address this notice was 
sent.  However, the last previous notification had been sent 
to the veteran's address at the time he lived in the mobile 
home, which had since been repossessed and sold, and there is 
no evidence of an updated address at that time.  Thus, VA 
should have known that that address was invalid.  However, 
the veteran should also have kept VA informed of his current 
address; nevertheless, it is possible that he was unaware of 
the fact that VA did not have his address, and/or that he 
thought that VA's failure to contact him meant that he did 
not owe any additional money.  Thus, because VA clearly knew 
or should have known that the address of the repossessed 
mobile home was invalid, and there is no evidence of update 
information, whereas the veteran's fault is unclear, we find 
VA to be more at fault regarding the lengthy delay, and 
resultant interest accrual, in the notification to the 
veteran of the debt.  

As to the element of unjust enrichment, as a result of the 
appellant's delinquent payments, the subject property went 
into default and the costs associated with the foreclosure 
and loan guaranty obligation to the lender resulted in a loss 
to the Government in the amount of $9,503.32.  Although this 
is a contractual obligation of the veteran, he vacated the 
property shortly after his default, and the property was left 
in average to good condition, needing only minor repairs.  
Thus, unjust enrichment is limited to the extent to which he 
is relieved of a contractual obligation, and not to any 
affirmative gain.  

In assessing whether financial hardship would result from 
requiring repayment of the debt, there are two financial 
status reports of record, dated in September 1995 and 
February 1997.  The earlier one noted the veteran's monthly 
income was $1,620, while expenses were $1,426, for a positive 
monthly balance of $194.  The veteran noted that the 
financial status report did not include income such as 
overtime, and expenses such as taxes, and other household 
expenses.  The February 1997 report showed monthly income of 
$1,800, and monthly expenses of $1,582, for a positive 
monthly balance of $218.  The veteran indicated that this 
extra money was used primarily for household necessities.  
However, when compared with the February 1997 financial 
status report, there are discrepancies which cannot be 
explained.  The most significant discrepancy is "rent or 
mortgage payment" of $264 on the 1995 report, whereas this 
expense was reported as $430 per month on the 1997 report, 
despite the fact that the veteran was living at the same 
address, and the 1995 report indicated that the veteran was 
purchasing the home.  Moreover, various home repairs and 
durable goods were reported as separate expenses.  The 
veteran did not return an updated financial status report as 
directed pursuant to the remand in July 1997; consequently, 
financial hardship must be determined based on the evidence 
of record, despite such inconsistencies.  

In addition, debts to the government are expected to be 
accorded the same preference as other debts.  However, the 
veteran has continued to incur additional debt, despite the 
existence of this debt to the government, which he claims 
that he cannot afford to repay.  The September 1995 report 
noted that the veteran had a 1994 Pontiac Grand Am, purchased 
in February 1994, using a loan in the original amount of 
$15,000, on which he still owed $13,000, with monthly 
payments of $317.  However, according to the February 1997 
financial status report, he had purchased a 1995 Dodge in 
April 1996, using a loan for $23,000, on which he still owed 
$21,000, with monthly payments of $358.  Thus, in April 1996, 
the veteran, who already had a two-year-old car for which he 
was still paying, and despite having knowledge of his debt to 
VA, bought another vehicle, which was both more expensive in 
total than the previous car, and required higher monthly 
payments.  The previous car was not noted as an asset, nor 
were the payments reported; based on this information, he 
must have sold or traded in that car.  The regulatory 
standard for hardship is whether repayment would deprive the 
veteran of basic necessities, not whether a certain lifestyle 
can be maintained.  See 38 C.F.R. § 1.965 (a)(3).  Expenses 
not necessary to the health and well-being of the appellant 
are considered to be discretionary, and thus available to 
repay debts, including those to the government.  Although no 
one would dispute the veteran's need for a means of reliable 
transportation, frequent purchases of late-model vehicles go 
beyond the scope of "basic necessity."  

Nevertheless, the veteran has attempted to make payments on 
this debt to VA; according to the referral of indebtedness 
dated in April 1996, the veteran had paid $1,200, toward the 
debt.  He is not attempting to evade all responsibility; his 
primary complaint is with the interest he was charged due to 
the delay in notification of the debt.  It does appear to be 
a struggle for him and his family to live within his means, 
and we are inclined to attribute much of the inconsistent 
financial information to poor record keeping and 
understanding rather than an intent to misrepresent his 
financial status.    

In view of these foregoing considerations, a partial waiver 
of the loan guaranty indebtedness is in order, based on the 
standard of equity and good conscience. 38 C.F.R. §§ 
1.964(a)(2), 1.965(a) (1998).  In weighing the equities, we 
believe that the principles of equity and good conscience 
would best be served by requiring that the veteran repay 
$7,000, plus interest accruing on the remaining, heretofore 
unrecovered portion of the debt, only from the date of this 
decision.  To require repayment of the remaining $2,503.32, 
of the original debt, plus all interest which accrued on the 
total debt prior to the date of this decision, would defeat 
the purpose of the benefit, and violate the principles of 
equity and good conscience. Thus, a partial waiver, in the 
amount of $2,503.32, plus all accrued interest on the entire 
debt, in the original principle amount of $9,503.32, from the 
date of sale, June 19, 1990, to the date of this decision, 
represents a balance of the equitable factors at issue.  
Accordingly, a partial waiver in that amount is warranted.  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $2,503.32, plus all interest which accrued on the 
total debt of $9,503.32, from June 19, 1990, to the date of 
this decision, is granted.




Waiver of recovery of the remaining loan guaranty 
indebtedness in the amount of $7,000, plus interest accruing 
on the heretofore unrecovered portion beginning the date of 
this decision, is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

